DETAILED ACTION
This action is in response to communications filed 4/27/2022:
Claims 1, 3-14, and 16-20 are pending
Claims 2 and 15 are cancelled
35 USC 112b rejection is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10-11, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmole et al (US20160203811, hereinafter “Brockmole”) in view of Seo et al (US2014010372, hereinafter “Seo”).
Regarding claim 1, Brockmole teaches an audio output apparatus (Fig. 1, audio system) comprising:
a receiver configured to receive a multi-channel audio signal (Fig. 7, ¶36, system with inputs; capable of receiving multi-channel audio inputs); and 
a processor (Fig. 7, processor) configured to, based on the multi-channel audio signal received through the receiver, obtain scene information on a type of audio included in the multi-channel audio signal (¶44, 53-54, processor decomposes the input signal to identify audio content [i.e., voice or music] and outputs the audio according to their perceptual location [their perceived location for a listener’s perceived soundstage]), and
provide an output signal to be output through a plurality of speakers from the multi-channel audio signal based on the obtained scene information and sound image angle information (Fig. 7, output signal to be output from a plurality of speakers based on processed information),
wherein the type of audio includes at least one of sound effect, shouting sound, music, and voice (¶53-54, classifier module capable of at least classifying a voice, music, and effect), 
wherein the multi-channel audio signal includes a plurality of audio frames (Fig. 9, audio frame with respect to time), and
wherein the processor is further configured to obtain the scene information for every predetermined number of audio frames from among the plurality of audio frames (Fig. 9, ¶60, system processes the entire audio signal which comprises of a plurality of frames [with respect to time] and wherein the processing changes according to a mode set by the listener).
Brockmole fails to explicitly teach and sound image angle information about an angle formed by a sound image of the type of audio included in the multi-channel audio signal relative to a virtual user from the multi-channel audio signal,
and obtain the sound image angle information for each frequency band with respect to the predetermined number of audio frames.
Seo teaches and sound image angle information about an angle formed by a sound image of the type of audio included in the multi-channel audio signal relative to a virtual user from the multi-channel audio signal (Fig. 3, ¶44, audio file comprises of data fields including a field for angles which comprise of a vector between a listener and the location of the sound source and an angle between the direction vectors of the sound source, wherein the vector and the angle which are defined in an angle field and a direction field),
and obtain the sound image angle information for each frequency band with respect to the predetermined number of audio frames (Fig. 3, audio system outputting the audio file obtains an angle information along with frequency information for at least a “predetermined” number of audio frames [Brockmole, Fig. 9, audio output comprises of a plurality of frames, ¶50, various parameters of the audio data file can be adjusted such as reverberation, EQ, DRC, etc., many of which are frequency and/or time-based]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of modifying audio attributes (as taught by Seo) to the audio system (as taught by Brockmole). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of improving audio output by adding and modifying various audio parameter fields to improve the audio output for the listener.
Regarding claim 3, Brockmole in view of Seo teaches wherein the plurality of speakers include a plurality of first speakers having a first horizontal plane angle corresponding to the virtual user, and a plurality of second speakers having a second horizontal plane angle corresponding to the virtual user, wherein the first horizontal plane angle is larger than the second horizontal plane angle (Brockmole, ¶57-58, sound sources can be mapped according to the identified audio type; audio output is optimized by mapping audio sources to speakers based on their location in view of the listener; example would be source A could be output to be ideally heard by the front passengers whereas surround source B is intended to be heard by every passenger thus the front speakers would have a smaller horizontal plane angle than the rear surround speakers).
Regarding claim 10, Brockmole in view of Seo teaches wherein the processor is further configured to apply sound effect to the provide output signal based on the scene information (Brockmole, ¶53, audio effects or enhancements applied based on audio source).
Regarding claim 11, Brockmole in view of Seo teaches wherein the plurality of speakers are provided in the audio output apparatus (Brockmole, Fig. 7, plurality of speakers).
Regarding claims 14 and 16, they are rejected similarly as claims 1 and 3, respectively. The method can be found in Brockmole (abstract, audio processing method).
Regarding claim 20, it is rejected similarly as claim 1. The computer-readable medium can be found in Brockmole (¶15, computer-readable medium).

Claims 5-7, 9, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmole et al (US20160203811, hereinafter “Brockmole”) in view of Seo et al (US2014010372, hereinafter “Seo”) in further view of Robinson et al (US20180192230, hereinafter “Robinson”).
Regarding claim 5, Brockmole in view of Seo fail to explicitly teach wherein, based on identifying that the type of audio included in the scene information is the shouting sound, the processor is further configured to provide an output signal to be output through the plurality of first and second speakers by performing inverse Fourier transform on a signal of a frequency band in which the sound image angle information is not 0°, among an entire frequency band of the audio frames including the shouting sound.
Robinson teaches wherein, based on identifying that the type of audio included in the scene information is the shouting sound, the processor is further configured to provide an output signal to be output through the plurality of first and second speakers by performing inverse Fourier transform [use of Fourier or inverse Fourier transforms are known to one of ordinary skill in the art, see Brockmole ¶59] on a signal of a frequency band in which the sound image angle information is not 0°, among an entire frequency band of the audio frames including the shouting sound (¶58-60, system capable of mixing the sound according to a frequency-dependent amplitude scaling model; system uses an upmix matrix to control the mapping between each input and output channel wherein content type [e.g. dialog, music, effect, and much more] tags are applied to the audio inputs and rendered accordingly; see also Fig. 5 wherein metadata elements include audio frame information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processing system (as taught by Brockmole in view of Seo) with the adaptive audio processing system (as taught by Robinson). The rationale to do so is to combine prior art elements according to known methods to yield an improved audio processing system capable of positioning sound sources anywhere in the listening environment to improve an audio-visual transition from screen to room (Robinson, ¶8). This yields an increased definition and improved audio-visual coherence between what’s seen by the listener and what’s heard by the listener.
Regarding claim 6, Brockmole in view of Seo in further view of Robinson teaches wherein, based on identifying that the type of audio included in the scene information is the music, the processor is further configured to provide an output signal to be output through the plurality of second speakers by performing inverse Fourier transform [use of Fourier or inverse Fourier transforms are known to one of ordinary skill in the art, see Brockmole ¶59] on signals of an entire frequency band of audio frames including the music (Robinson, ¶58-60, system capable of mixing the sound according to a frequency-dependent amplitude scaling model; system uses an upmix matrix to control the mapping between each input and output channel wherein content type [e.g. dialog, music, effect, and much more] tags are applied to the audio inputs and rendered accordingly; see also Fig. 5 wherein metadata elements include audio frame information; see also Brockmole, ¶56-58, sound sources, based on classification type or frequency-dependent, can be mapped to various speakers).
Regarding claim 7, Brockmole in view of Seo in further view of Robinson teaches wherein the processor is further configured to obtain at least one audio feature with respect to the multi-channel audio signal, and obtain the scene information based on the obtained at least one audio feature (Robinson, ¶51, audio features can be extracted from the input signal to determine content of the signal).
Regarding claim 9, Brockmole in view of Seo in further view of Robinson teaches wherein the processor is further configured to obtain the sound image angle information based on at least one of inter-channel loudness difference (ILD) and inter-channel time difference (ITD) of the multi-channel audio signal (Robinson, ¶100, HRTF models can be applied to create binaural outputs – wherein HRTF models comprise of localization features such as ITD and/or ILD).
Regarding claim 12, Brockmole in view of Seo in further view of Robinson teaches further comprising:
a communicator (Brockmole, ¶37, inputs can be from external sources wherein the system comprise of an interface to communicate with said external sources),
wherein the processor is further configured to control the communicator to output the output signal through the plurality of speakers existing outside of the audio output apparatus (Robinson, ¶144, system is capable of outputting the audio content to various listening environments such as headphones, rooms, cars, etc.).
Regarding claim 13, Brockmole in view of Seo in further view of Robinson teaches wherein, based on identifying that the type of audio included in the scene information includes a plural type of audio, the processor is further configured to provide the output signal by reflecting an energy ratio occupied by each of the plurality of type of audio in all of the predetermined number of audio frames (Robinson, ¶58-60, system capable of mixing the sound according to various mixing methods; system uses an upmix matrix to control the mapping between each input and output channel wherein content type [e.g. dialog, music, effect, and much more] tags are applied to the audio inputs and rendered accordingly; see also Fig. 5 wherein metadata elements include audio frame information).
Regarding claims 18-19, they are rejected similarly as claims 5-6, respectively. The method can be found in Brockmole (abstract, audio processing method). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmole et al (US20160203811, hereinafter “Brockmole”) in view of Seo et al (US2014010372, hereinafter “Seo”) in further view of Laput et al (US20200051544, hereinafter “Laput”).
Regarding claim 8, Brockmole in view of Seo fail to explicitly teach wherein the processor is further configured to obtain the scene information using an artificial intelligence model trained to identify the type of audio included in the multi-channel audio signal.
Laput teaches wherein the processor is further configured to obtain the scene information using an artificial intelligence model trained to identify the type of audio included in the multi-channel audio signal (abstract, Fig. 3, AI system trained to classify an audio input signal based on features within the signal; examples of audio types recognized is shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the artificially trained model to classify sound types (as taught by Laput) to the audio processing system (as taught by Brockmole in view of Seo). The rationale to do so is to apply a known technique to a known device ready for improvement to yield an improved system capable of automatically recognizing type of audio input and to automatically adjust the sound space accordingly to provide an improved audio experience for the listener.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651